DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to application 16/933,205 filed 7/20/20.  
Claim(s) 1-20 is/are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim(s) 21-40 of copending Application No. 15/224,343 [ hereinafter ‘343 application ].  
The conflicting claim(s) 1 is/are identical, they are not patentably distinct from each other because of the following reasons:
Taking claim(s) 1 as an exemplary claim, the ‘343 application contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:
A method, comprising:
maintaining an ephemeral gallery …;
post an ephemeral message …; and 
remove an ephemeral message from the ephemeral gallery in response to the identification of an expired gallery participation parameter.
As per dependent claim(s) 22-30 & 32-29 of the ‘343 application, they contain similar subject matter as claim(s) 2-20 of instant application.  Accordingly, they are provisionally rejected under the judicially created doctrine of obviousness-type double patenting.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim(s) 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim(s) 21-40 of copending Application No. 15/224,355 [ hereinafter ‘355 application ].  
The conflicting claim(s) 1 is/are identical, they are not patentably distinct from each other because of the following reasons:
Taking claim(s) 1 as an exemplary claim, the ‘355 application contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:
A method, comprising:
maintaining an ephemeral gallery …;
post an ephemeral message …; and 
remove an ephemeral message from the ephemeral gallery in response to the identification of an expired gallery participation parameter.
As per dependent claim(s) 22-30 & 32-29 of the ‘343 application, they contain similar subject matter as claim(s) 2-20 of instant application.  Accordingly, they are provisionally rejected under the judicially created doctrine of obviousness-type double patenting.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented..

Claim(s) 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim(s) 21-40 of copending Application No. 15/224,372 [ hereinafter ‘372 application ].  
The conflicting claim(s) 1 is/are identical, they are not patentably distinct from each other because of the following reasons:

A method, comprising:
maintaining an ephemeral gallery …;
post an ephemeral message …; and 
remove an ephemeral message from the ephemeral gallery in response to the identification of an expired gallery participation parameter.
As per dependent claim(s) 22-30 & 32-29 of the ‘372 application, they contain similar subject matter as claim(s) 2-20 of instant application.  Accordingly, they are provisionally rejected under the judicially created doctrine of obviousness-type double patenting.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented..

Claim(s) 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim(s) 21-40 of copending Application No. 15/224,377 [ hereinafter ‘377 application ].  
The conflicting claim(s) 1 is/are identical, they are not patentably distinct from each other because of the following reasons:
Taking claim(s) 1 as an exemplary claim, the ‘377 application contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:

maintaining an ephemeral gallery …;
post an ephemeral message …; and 
remove an ephemeral message from the ephemeral gallery in response to the identification of an expired gallery participation parameter.
As per dependent claim(s) 22-30 & 32-29 of the ‘377 application, they contain similar subject matter as claim(s) 2-20 of instant application.  Accordingly, they are provisionally rejected under the judicially created doctrine of obviousness-type double patenting.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented..

Claim(s) 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim(s) 21-40 of copending Application No. 15/224,312 [ hereinafter ‘312 application ].  
The conflicting claim(s) 1 is/are identical, they are not patentably distinct from each other because of the following reasons:
Taking claim(s) 1 as an exemplary claim, the ‘312 application contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:
A method, comprising:
maintaining an ephemeral gallery …;
post an ephemeral message …; and 

As per dependent claim(s) 22-30 & 32-29 of the ‘312 application, they contain similar subject matter as claim(s) 2-20 of instant application.  Accordingly, they are provisionally rejected under the judicially created doctrine of obviousness-type double patenting.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented..

Claim(s) 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim(s) 21-41 of copending Application No. 15/224,365 [ hereinafter ‘365 application ].  
The conflicting claim(s) 1 is/are identical, they are not patentably distinct from each other because of the following reasons:
Taking claim(s) 1 as an exemplary claim, the ‘365 application contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:
A method, comprising:
maintaining an ephemeral gallery …;
post an ephemeral message …; and 
remove an ephemeral message from the ephemeral gallery in response to the identification of an expired gallery participation parameter.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim(s) 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim(s) 21-40 of copending Application No. 15/224,350 [ hereinafter ‘350 application ].  
The conflicting claim(s) 1 is/are identical, they are not patentably distinct from each other because of the following reasons:
Taking claim(s) 1 as an exemplary claim, the ‘350 application contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:
A method, comprising:
maintaining an ephemeral gallery …;
post an ephemeral message …; and 
remove an ephemeral message from the ephemeral gallery in response to the identification of an expired gallery participation parameter.
As per dependent claim(s) 22-30 & 31-39 of the ‘350 application, they contain similar subject matter as claim(s) 2-20 of instant application.  Accordingly, they are 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim(s) 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim(s) 1-20 of copending Application No. 16/933,279 [ hereinafter ‘279 application ].  
The conflicting claim(s) 1 is/are identical, they are not patentably distinct from each other because of the following reasons:
Taking claim(s) 1 as an exemplary claim, the ‘279 application contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:
A method, comprising:
maintaining an ephemeral gallery …;
post an ephemeral message …; and 
remove an ephemeral message from the ephemeral gallery in response to the identification of an expired gallery participation parameter.
As per dependent claim(s) 2-20 of the ‘279 application, they contain similar subject matter as claim(s) 2-20 of instant application.  Accordingly, they are provisionally rejected under the judicially created doctrine of obviousness-type double patenting.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim(s) 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim(s) 1-20 of copending Application No. 16/933,366 [ hereinafter ‘366 application ].  
The conflicting claim(s) 1 is/are identical, they are not patentably distinct from each other because of the following reasons:
Taking claim(s) 1 as an exemplary claim, the ‘366 application contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:
A method, comprising:
maintaining an ephemeral gallery …;
post an ephemeral message …; and 
remove an ephemeral message from the ephemeral gallery in response to the identification of an expired gallery participation parameter.
As per dependent claim(s) 2-20 of the ‘366 application, they contain similar subject matter as claim(s) 2-20 of instant application.  Accordingly, they are provisionally rejected under the judicially created doctrine of obviousness-type double patenting.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim(s) 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,537,811 B1 [hereinafter as ‘811 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) 1 as an exemplary claim, the ‘811 patent contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:
A method, comprising:
maintaining an ephemeral gallery …;
post an ephemeral message …; and 
remove an ephemeral message from the ephemeral gallery in response to the identification of an expired gallery participation parameter….
The claim(s) 1 of '811 patent contains every element of claim(s) 1 of the instant application and thus anticipated the claim(s) of the instant application.  Claim(s) 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
The claim(s) 1 of the ‘811 patent do not specifically state posting times such that an oldest ephemeral message, having an earliest posting time, is displayed first in the chronological sequence as described in the claim 1 of instant application but it would 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).            

As per dependent claim(s) 2-20 they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.

Claim(s) 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,396,354 B1 [hereinafter as ‘354 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:

A method, comprising:
maintaining an ephemeral gallery …;
post an ephemeral message …; and 
remove an ephemeral message from the ephemeral gallery in response to the identification of an expired gallery participation parameter….
The claim(s) 1 of '354 patent contains every element of claim(s) 1 of the instant application and thus anticipated the claim(s) of the instant application.  Claim(s) 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
The claim(s) 1 of the ‘354 patent do not specifically state posting times such that an oldest ephemeral message, having an earliest posting time, is displayed first in the chronological sequence as described in the claim 1 of instant application but it would have been obvious to a person skill in the art to Daimon as claimed in instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re 

As per dependent claim(s) 2-20 they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.

Claim(s) 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,785,796 B1 [hereinafter as ‘796 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) 1 as an exemplary claim, the ‘796 patent contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:
A method, comprising:
maintaining an ephemeral gallery …;
post an ephemeral message …; and 
remove an ephemeral message from the ephemeral gallery in response to the identification of an expired gallery participation parameter….

The claim(s) 1 of the ‘796 patent do not specifically state posting times such that an oldest ephemeral message, having an earliest posting time, is displayed first in the chronological sequence as described in the claim 1 of instant application but it would have been obvious to a person skill in the art to Daimon as claimed in instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).            



Claim(s) 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,476,830 B2 [hereinafter as ‘830 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) 1 as an exemplary claim, the ‘830 patent contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:
A method, comprising:
maintaining an ephemeral gallery …;
post an ephemeral message …; and 
remove an ephemeral message from the ephemeral gallery in response to the identification of an expired gallery participation parameter….
The claim(s) 1 of '830 patent contains every element of claim(s) 1 of the instant application and thus anticipated the claim(s) of the instant application.  Claim(s) 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).            

As per dependent claim(s) 2-20 they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.

Claim(s) 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,708,210 B1 [hereinafter as ‘210 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) 1 as an exemplary claim, the ‘210 patent contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:
A method, comprising:
maintaining an ephemeral gallery …;
post an ephemeral message …; and 
remove an ephemeral message from the ephemeral gallery in response to the identification of an expired gallery participation parameter….
The claim(s) 1 of '210 patent contains every element of claim(s) 1 of the instant application and thus anticipated the claim(s) of the instant application.  Claim(s) 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
The claim(s) 1 of the ‘210 patent do not specifically state posting times such that an oldest ephemeral message, having an earliest posting time, is displayed first in the chronological sequence as described in the claim 1 of instant application but it would have been obvious to a person skill in the art to Daimon as claimed in instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 

As per dependent claim(s) 2-20 they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.

Claim(s) 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,284,508 B1 [hereinafter as ‘508 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) 1 as an exemplary claim, the ‘508 patent contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:
A method, comprising:
maintaining an ephemeral gallery …;
post an ephemeral message …; and 

The claim(s) 1 of '508 patent contains every element of claim(s) 1 of the instant application and thus anticipated the claim(s) of the instant application.  Claim(s) 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
The claim(s) 1 of the ‘508 patent do not specifically state posting times such that an oldest ephemeral message, having an earliest posting time, is displayed first in the chronological sequence as described in the claim 1 of instant application but it would have been obvious to a person skill in the art to Daimon as claimed in instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).            

As per dependent claim(s) 2-20 they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.

Claim(s) 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,944,710 B1 [hereinafter as ‘354 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) 1 as an exemplary claim, the ‘710 patent contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:
A method, comprising:
maintaining an ephemeral gallery …;
post an ephemeral message …; and 
remove an ephemeral message from the ephemeral gallery in response to the identification of an expired gallery participation parameter….
The claim(s) 1 of '710 patent contains every element of claim(s) 1 of the instant application and thus anticipated the claim(s) of the instant application.  Claim(s) 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).            

As per dependent claim(s) 2-20 they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi, U.S. Pub/Patent No. 2012/0278692 A1.
As to claim 1, Shi teaches a server, comprising: 
a processor; and 
a memory storing instructions executed by the processor to: 
maintain an ephemeral gallery of ephemeral messages (Shi, page 1, paragraph 3; page 2, paragraph 37 & 41; i.e., presents the graphic stream (which includes audio, video or text) until the time the graphic to be stopped (equivalent to maintain)), 
post an ephemeral message to the ephemeral gallery, wherein the ephemeral message has an associated message duration parameter (Shi, figure 5; i.e., temporarily saving time (equivalent to message duration parameter)) and a gallery participation parameter (Shi, page 5, paragraph 91-92; i.e., display the graphic stream until the presentation time expires (equivalent to participant parameter)), and 
remove an ephemeral message from the ephemeral gallery in response to the identification of an expired gallery participation parameter (Shi, page 3, paragraph 49-51; page 4, paragraph 87; i.e., when the presentation time expires, the graphic is delete from the register). 
As to claim 2, Shi teaches the server as recited in claim 1 wherein the memory staring instructions executed by the processor includes instructions to eliminate the ephemeral gallery upon expiration of the gallery participation parameter of the last message posted to the ephemeral gallery (Shi, page 3, paragraph 49-51; page 4, 
As to claim 3, Shi teaches the server as recited in claim 1 wherein the memory storing instructions executed by the processor includes instructions to post indicia of ephemeral gallery activity (Shi, figure 3; page 2, paragraph 40-41; i.e., displaying acquiring or sending graphic or process/present the graphic). 
As to claim 5, Shi teaches the server as recited in claim 3 wherein the indicia of ephemeral gallery activity includes graphical indicia of the amount of time remaining for the ephemeral gallery (Shi, page 2, paragraph 40-41; i.e., presentation time information indicates the how long the graphic is to be presented (equivalent to amount of time remaining for ephemeral gallery)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, U.S. Pub/Patent No. 2012/0278692 A1 in view of Daimon, U.S. Patent/Pub. No. 2003/0052925 A1.
As to claim 4, Shi teaches the server as recited in claim 3.  But Shi failed to teach the claim limitation wherein the indicia of ephemeral gallery activity includes indicia of the time that the last message was posted to the ephemeral gallery. 
However, Daimon teaches the limitation wherein the indicia of ephemeral gallery activity includes indicia of the time that the last message was posted to the ephemeral gallery (Daimon, page 1, paragraph 8; i.e., listing the articles (equivalent to message) sequentially from the latest to the earliest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi in view of Daimon so that the system would be able to sort the display accordingly.  One would be motivated to do so to present the most important information first (see Daimon, page 1, paragraph 10).


Claim(s) 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, U.S. Pub/Patent No. 2012/0278692 A1 in view of Krivorot, U.S. Patent/Pub. No. 2014/0201527 A1.
As to claim 11, Shi teaches the server as recited in claim 1 wherein the memory storing instructions executed by the processor includes instructions to associate the ephemeral message with an ephemeral gallery (Shi, page 1, paragraph 3; page 4, paragraph 76; i.e., graphic stream includes video, audio or text). 

However, Krivorot teaches the limitation wherein receive an ephemeral message and associated message duration parameter from a user (Krivorot, page 10, paragraph 87; i.e., predetermined expiration time (equivalent to duration parameter) for the duration for viewing message); store the ephemeral message and message duration parameter (Krivorot, page 10, paragraph 87; i.e., predetermined expiration time (equivalent to duration parameter) for the duration for viewing message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi in view of Krivorot so that the system would be able to set time for self-destruct feature after a period of time.  One would be motivated to do so to set a timer for auto deletion (see Krivorot, page 1, paragraph 6).
As to claim 13, Shi teaches the server as recited in claim 11. But Shi failed to teach the claim limitation wherein the message duration parameter is set by a user. 
However, Krivorot teaches the limitation wherein the message duration parameter is set by a user (Krivorot, page 10, paragraph 86; i.e., user control the setting for the messages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi in view of Krivorot so that the system would be able to set time for self-destruct feature after a period of time.  One would be motivated to do so to set a timer for auto deletion (see Krivorot, page 1, paragraph 6).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, U.S. Pub/Patent No. 2012/0278692 A1 in view of Kenna, U.S. Patent/Pub. No. 2014/0289157 A1.
As to claim 6, Shi teaches the server as recited in claim 3. But Shi failed to teach the claim limitation wherein the indicia of ephemeral gallery activity includes indicia of the number of ephemeral gallery views. 
However, Kenna teaches the limitation wherein the indicia of ephemeral gallery activity includes indicia of the number of ephemeral gallery views (Kenna, page 6, paragraph 62; i.e., number of views by customer (equivalent to number of ephemeral gallery views)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi in view of Krivorot so that the system would be able to keep track number of views.  One would be motivated to do so to provide efficient system (see Kenna, page 1, paragraph 3).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, U.S. Pub/Patent No. 2012/0278692 A1 in view of Amato, U.S. Patent/Pub. No. 2006/0265417 A1.
As to claim 7, Shi teaches the server as recited in claim 3. But Shi failed to teach the claim limitation wherein the indicia of ephemeral gallery activity includes indicia of screenshots taken of an ephemeral message in the ephemeral gallery. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi in view of Amato so that the system would be able to capture screenshot by users.  One would be motivated to do so provide the view of currently viewed of the users (see Amato, page 1, paragraph 7).


Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, U.S. Pub/Patent No. 2012/0278692 A1 in view of Krivorot, U.S. Patent/Pub. No. 2014/0201527 A1, and further in view of Schrock, U.S. Pat. No. 9,063,638 B1.
As to claim 8, Shi teaches the server as recited in claim 1 wherein the memory storing instructions executed by the processor includes instructions responsive to an ephemeral gallery view request to determine when the message timer expires (Shi, page 3, paragraph 49; i.e., presenting the graphic expires (equivalent to message timer expires)).
But Shi failed to teach the claim limitation wherein start a message timer when the ephemeral message is viewed; repeat the supply, start and determine operations until all ephemeral messages in the ephemeral gallery are viewed.
However, Krivorot teaches the limitation wherein start a message timer when the ephemeral message is viewed (Krivorot, page 10, paragraph 87; i.e., predetermined time for the viewing messages).

However, Schrock teaches the limitation wherein the repeat the supply, start and determine operations until all ephemeral messages in the ephemeral gallery are viewed (Schrock, col 4, lines 1-15; col 5, lines 14-20; col 6, lines 25-47; i.e., rolling out (equivalent to repeat) the thumbnails for the messages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi in view of Schrock so that the system would be able to allow users to review the thumbnail over and over again.  One would be motivated to do so to roll on and off the thumbnail (see Schrock, col 1, lines 36-46).
As to claim 9, Shi teaches the server as recited in claim 8. But Shi-Schrock failed to teach the claim limitation wherein the message timer corresponds to the message duration parameter. 
However, Krivorot teaches the limitation wherein the message timer corresponds to the message duration parameter (Krivorot, page 10, paragraph 87; i.e., predetermined time for the viewing messages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi-Schrock in view of Krivorot so that the system would be able to set time for self-destruct feature after a period of time.  One would be motivated to do so to set a timer for auto deletion (see Krivorot, page 1, paragraph 6).


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, U.S. Pub/Patent No. 2012/0278692 A1 in view of Krivorot, U.S. Patent/Pub. No. 2014/0201527 A1, and Schrock, U.S. Pat. No. 9,063,638 B1, and further in view of Takakura, U.S. Pub. No. 2011/0106882 A1.
As to claim 10, Shi teaches the server as recited in claim 8. But Shi-Krivorot-Schrock failed to teach the claim limitation wherein ephemeral messages are supplied in chronological order based upon oldest post times. 
However, Takakura teaches the limitation wherein ephemeral messages are supplied in chronological order based upon oldest post times (Takakura, figure 10;  page 6, paragraph 111; i.e., sequential order of the upload).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi-Krivorot-Schrock in view of Takakura so that the system would be able to arrange the images accordingly.  One would be motivated to do so to provide the necessary for the users (see Takakura, page 1, paragraph 5).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, U.S. Pub/Patent No. 2012/0278692 A1 in view of Krivorot, U.S. Patent/Pub. No. 2014/0201527 A1, and Bays, U.S. Pub. No. 2002/141378 A1.
As to claim 12, Shi teaches the server as recited in claim 11. But Shi-Krivorot failed to teach the claim limitation wherein the message duration parameter is a default parameter. 
However, Bays teaches the limitation wherein the message duration parameter is set by a user (Bays, page 4, paragraph 49; i.e., default timer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi-Krivorot in view of Bays so that the system would be able to select the appropriate peer for destination.  One would be motivated to do so to improve the network performance and reliability issues(see Bays, page 1, paragraph 3).


Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, U.S. Pub/Patent No. 2012/0278692 A1 in view of Krivorot, U.S. Patent/Pub. No. 2014/0201527 A1, and Heilman, U.S. Pub. No. 2016/0253912 A1.
As to claim 14, Shi teaches the server as recited in claim 11. But Shi-Krivorot failed to teach the claim limitation wherein the ephemeral message includes augmentations made by a user. 
However, Heilman teaches the limitation wherein the ephemeral message includes augmentations made by a user (Heilman, page 2; i.e., additional information (equivalent to augmentation)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi-Krivorot in view of Heilman so that the 
As to claim 15, Shi teaches the server as recited in claim 14. But Shi-Krivorot failed to teach the claim limitation wherein the ephemeral message includes annotations made by a user. 
However, Heilman teaches the limitation wherein the ephemeral message includes annotations made by a user (Heilman, figure 19; page 12, paragraph 157; i.e., annotation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi-Krivorot in view of Heilman so that the system would be able to allow the user to amend or modifying the images.  One would be motivated to do so to improve the performance for different applications (see Heilman, page 1, paragraph 6).
As to claim 16, Shi teaches the server as recited in claim 15. But Shi-Krivorot failed to teach the claim limitation wherein the annotations are received from a keyboard. 
However, Heilman teaches the limitation wherein the annotations are received from a keyboard (Heilman, figure 19; page 12, paragraph 157; i.e., annotation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi-Krivorot in view of Heilman so that the system would be able to allow the user to amend or modifying the images.  One would 
As to claim 17, Shi teaches the server as recited in claim 15. But Shi-Krivorot failed to teach the claim limitation wherein the annotations are received from a drawing tool. 
However, Heilman teaches the limitation wherein the annotations are received from a drawing tool (Heilman, page 7, paragraph 123; i.e., drawing tools).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi-Krivorot in view of Heilman so that the system would be able to allow the user to amend or modifying the images.  One would be motivated to do so to improve the performance for different applications (see Heilman, page 1, paragraph 6).


Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, U.S. Pub/Patent No. 2012/0278692 A1 in view of Krivorot, U.S. Patent/Pub. No. 2014/0201527 A1, and Heilman, U.S. Pub. No. 2016/0253912 A1, and further in view of Bays, U.S. Pub. No. 2002/141378 A1.
As to claim 18, Shi teaches the server as recited in claim 15. But Shi-Krivorot-Heilman failed to teach the claim limitation wherein the memory storing instructions executed by the processor includes instructions to accept destinations for the ephemeral message. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi-Krivorot-Heilman in view of Bays so that the system would be able to select the appropriate peer for destination.  One would be motivated to do so to improve the network performance and reliability issues(see Bays, page 1, paragraph 3).
As to claim 19, Shi teaches the server as recited in claim 18. But Shi-Krivorot-Heilman failed to teach the claim limitation wherein the destinations include designated individuals and the ephemeral gallery. 
However, Bays teaches the limitation wherein the destinations include designated individuals and the ephemeral gallery (Bays, page 4, paragraph 47; i.e., verifying the selection of destination peer (equivalent to designation of destination)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi-Krivorot-Heilman in view of Bays so that the system would be able to select the appropriate peer for destination.  One would be motivated to do so to improve the network performance and reliability issues (see Bays, page 1, paragraph 3).


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, U.S. Pub/Patent No. 2012/0278692 A1 in view of Bays, U.S. Pub. No. 2002/141378 A1.
As to claim 20, Shi teaches the server as recited in claim 1. But Shi failed to teach the claim limitation wherein the memory storing instructions executed by the processor includes instructions to supply an account administration interface to establish an ephemeral gallery that receives ephemeral messages from multiple users.
However, Bays teaches the limitation wherein the memory storing instructions executed by the processor includes instructions to supply an account administration interface to establish an ephemeral gallery that receives ephemeral messages from multiple users (Bays, figure 2; page 2, paragraph 17; i.e., administration policy and registration (equivalent to account administration) for devices (equivalent to multiple users)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi in view of Bays so that the system would be able to setup the computer network environment.  One would be motivated to do so to  improve the routing mechanism and network performance (see Bays, page 1, paragraph 3).

Listing of Relevant Arts
Kansal, U.S. Patent/Pub. No. US 20130144979 A1 discloses provides series of video across the network.
Hamburg, U.S. Patent/Pub. No. US 20140059479 A1 discloses multi dimensional of browsing content such as images.
Holt, U.S. Patent/Pub. No. US 20020146103 A1 discloses destination routing of the client devices.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449